Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bright et al 4453792 (Bright).
Regarding claim 1, Bright discloses a contact terminal for connecting a pair of contact tabs 32,38, comprising: a first tab reception volume 28; a second tab reception volume 28, each of the first tab reception volume and the second tab reception volume receive one of the pair of tabs in an insertion direction; a holder; and a contact spring 40 attached to the holder, the contact spring extending continuously from the first tab reception volume to the second tab reception volume and at least partially limiting the first tab reception volume and the second tab reception volume on a side, the contact spring is one of a plurality of contact springs 40,40 mounted on one side of opposing sides of the first tab reception volume and the second tab reception volume.
Regarding claim 2, Bright discloses the first tab reception volume 28 and the second tab reception volume 28 are contiguous and form a common receptacle.
Regarding claim 3, Bright discloses the holder 42,42 is arranged beyond the contact spring 40,40 with respect to the first tab reception volume 28 and the second tab reception volume 28.
Regarding claim 4, Bright discloses the holder 42,42 and the contact spring 40 are separate parts.

Regarding claim 6, Bright discloses the contact section 52,54 protrudes from a main body of the contact spring 40 toward one of the first tab reception volume 28 and the second tab reception volume 28.
Regarding claim 8, Bright discloses the plurality of contact springs 40,40 are independently deflectable from each other.
Regarding claim 11, Bright discloses the holder 42,42 extends at least partially around the common receptacle.
Regarding claim 12, Bright discloses the holder 42,42 has a tolerance adjustment spring 56,56.
Regarding claim 13, Bright discloses the tolerance adjustment spring 56,56 has at least one of a lower spring rate and a larger spring stroke than the contact spring 40.
Regarding claim 14, Bright discloses the holder 42,42 has a base and a top, the tolerance adjustment spring 56,56 connects the base and the top.
Regarding claim 15, Bright discloses the contact spring 40,40 is arranged parallel to the tolerance adjustment spring 56,56.
Regarding claim 16, Bright discloses the holder 42,42 has an edge and the contact spring 40,40 has a snapping structure with a snapping slot 52,54, the snapping slot is snapped onto the edge.
Regarding claim 17, Bright discloses the contact spring 40,40 has a deflection section between the contact section and the snapping structure.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bright et al.
Bright is substantially applied as above.  It would have been an obvious matter of routine experimentation to form the first and second tab reception volumes of different cross-sections, to allow insertion of contact tabs of different thicknesses.  To provide multiple contact terminals of Bright would have been a merely obvious duplication of parts.  
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues that only one contact spring of Bright forms an upper side of each reception volume 28, and only one other contact spring 40 form the opposite lower side of each reception volume 28.  This is true in the instant application as well, so the argument is not well taken.  Regarding claim 18, it seems clear that the intent of Bright would have been to make multiple contact terminals.  To make contact terminals of Bright that accept contact tabs of varying sizes would have been obvious from an economic standpoint, to allow access to the broadest market possible.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/               Primary Examiner, Art Unit 2833